UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One): x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended December 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 333-89839 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: Sun National Bank 401(k) Plan B.Name of the issuer of the securities held pursuant to the plan and the address of its principal executive office: Sun Bancorp, Inc. 350 Fellowship Road, Suite 101 Mount Laurel, New Jersey08054 REQUIRED INFORMATION The Sun National Bank 401(k) Plan is subject to the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). Financial statements prepared in accordance with the financial reporting requirements of ERISA are attached at Exhibit 99. The Consent of Independent Registered Public Accounting Firm, CohnReznick LLP, is filed as Exhibit 23. Exhibits The following exhibits are being filed with this report. No.Description 23.1Consent of CohnReznick LLP 99.1Sun National Bank 401(k) Plan Financial Statements SIGNATURES The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. Sun National Bank 401(k) Plan Date:June 29, 2015 By: /s/ Neil Kalani Neil Kalani Plan Administrator
